
	
		II
		Calendar No. 116
		110th CONGRESS
		1st Session
		S. 193
		[Report No. 110–54]
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Lugar (for himself,
			 Mr. Biden, Mr.
			 Craig, Mr. Salazar,
			 Ms. Snowe, Ms.
			 Landrieu, Mr. Coleman,
			 Mr. Lieberman, Mr. Hagel, and Mr.
			 Thune) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Foreign
			 Relations
		
		
			April 12, 2007
			Reported by Mr. Biden,
			 without amendment
		
		A BILL
		To increase cooperation on energy issues between the
		  United States Government and foreign governments and entities in order to
		  secure the strategic and economic interests of the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy Diplomacy and Security Act
			 of 2007.
		2.DefinitionsIn this Act:
			(1)Major energy
			 producerThe term major energy producer means a
			 country that—
				(A)had crude oil,
			 oil sands, or natural gas to liquids production of 1,000,000 barrels per day or
			 greater average in the previous year;
				(B)has crude oil,
			 shale oil, or oil sands reserves of 6,000,000,000 barrels or greater, as
			 recognized by the Department of Energy;
				(C)had natural gas
			 production of 30,000,000,000 cubic meters or greater in the previous
			 year;
				(D)has natural gas
			 reserves of 1,250,000,000,000 cubic meters or greater, as recognized by the
			 Department of Energy; or
				(E)is a direct
			 supplier of natural gas or liquefied natural gas to the United States.
				(2)Major energy
			 consumerThe term major energy consumer means a
			 country that—
				(A)had an oil
			 consumption average of 1,000,000 barrels per day or greater in the previous
			 year;
				(B)had an oil
			 consumption growth rate of 8 percent or greater in the previous year;
				(C)had a natural gas
			 consumption of 30,000,000,000 cubic meters or greater in the previous year;
			 or
				(D)had a natural gas
			 consumption growth rate of 15 percent or greater in the previous year.
				3.Sense of
			 Congress on energy diplomacy and security
			(a)FindingsCongress
			 makes the following findings:
				(1)It is imperative
			 to the national security and prosperity of the United States to have reliable,
			 affordable, clean, sufficient, and sustainable sources of energy.
				(2)United States
			 dependence on oil imports causes tremendous costs to the United States national
			 security, economy, foreign policy, military, and environmental
			 sustainability.
				(3)Energy security
			 is a priority for the governments of many foreign countries and increasingly
			 plays a central role in the relations of the United States Government with
			 foreign governments. Global reserves of oil and natural gas are concentrated in
			 a small number of countries. Access to these oil and natural gas supplies
			 depends on the political will of these producing states. Competition between
			 governments for access to oil and natural gas reserves can lead to economic,
			 political, and armed conflict. Oil exporting states have received dramatically
			 increased revenues due to high global prices, enhancing the ability of some of
			 these states to act in a manner threatening to global stability.
				(4)Efforts to combat
			 poverty and protect the environment are hindered by the continued predominance
			 of oil and natural gas in meeting global energy needs. Development of renewable
			 energy through sustainable practices will help lead to a reduction in
			 greenhouse gas emissions and enhance international development.
				(5)Cooperation on
			 energy issues between the United States Government and the governments of
			 foreign countries is critical for securing the strategic and economic interests
			 of the United States and of partner governments. In the current global energy
			 situation, the energy policies and activities of the governments of foreign
			 countries can have dramatic impacts on United States energy security.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)United States
			 national security requires that the United States Government have an energy
			 policy that pursues the strategic goal of achieving energy security through
			 access to clean, affordable, sufficient, reliable, and sustainable sources of
			 energy;
				(2)achieving energy
			 security is a priority for United States foreign policy and requires continued
			 and enhanced engagement with foreign governments and entities in a variety of
			 areas, including activities relating to the promotion of alternative and
			 renewable fuels, trade and investment in oil, coal, and natural gas, energy
			 efficiency, climate and environmental protection, data transparency, advanced
			 scientific research, public-private partnerships, and energy activities in
			 international development;
				(3)the President
			 should ensure that the international energy activities of the United States
			 Government are given clear focus to support the national security needs of the
			 United States, and to this end, there should be established a mechanism to
			 coordinate the implementation of United States international energy policy
			 among the Federal agencies engaged in relevant agreements and activities;
			 and
				(4)the Secretary of
			 State should ensure that energy security is integrated into the core mission of
			 the Department of State, and to this end, there should be established within
			 the Office of the Secretary of State a Coordinator for International Energy
			 Affairs with responsibility for—
					(A)developing United
			 States international energy policy in coordination with the Department of
			 Energy and other relevant Federal agencies;
					(B)working with
			 appropriate United States Government officials to develop and update analyses
			 of the national security implications of global energy developments;
					(C)incorporating
			 energy security priorities into the activities of the Department;
					(D)coordinating
			 activities with relevant Federal agencies; and
					(E)coordinating
			 energy security and other relevant functions currently undertaken by offices
			 within the Bureau of Economic, Business, and Agricultural Affairs, the Bureau
			 of Democracy and Global Affairs, and other offices within the Department of
			 State.
					4.Strategic energy
			 partnerships
			(a)FindingsCongress
			 makes the following findings:
				(1)United States
			 Government partnership with foreign governments and entities, including
			 partnership with the private sector, for securing reliable and sustainable
			 energy is imperative to ensuring United States security and economic interests,
			 promoting international peace and security, expanding international
			 development, supporting democratic reform, fostering economic growth, and
			 safeguarding the environment.
				(2)Democracy and
			 freedom should be promoted globally by partnership with foreign governments,
			 including in particular governments of emerging democracies such as those of
			 Ukraine and Georgia, in their efforts to reduce their dependency on oil and
			 natural gas imports.
				(3)The United States
			 Government and the governments of foreign countries have common needs for
			 adequate, reliable, affordable, clean, and sustainable energy in order to
			 ensure national security, economic growth, and high standards of living in
			 their countries. Cooperation by the United States Government with foreign
			 governments on meeting energy security needs is mutually beneficial. United
			 States Government partnership with foreign governments should include
			 cooperation with major energy consuming countries, major energy producing
			 countries, and other governments seeking to advance global energy security
			 through reliable and sustainable means.
				(4)The United States
			 Government participates in hundreds of bilateral and multilateral energy
			 agreements and activities with foreign governments and entities. These
			 agreements and activities should reflect the strategic need for energy
			 security.
				(b)Statement of
			 policyIt is the policy of the United States—
				(1)to advance global
			 energy security through cooperation with foreign governments and
			 entities;
				(2)to promote
			 reliable, diverse, and sustainable sources of all types of energy;
				(3)to increase
			 global availability of renewable and clean sources of energy;
				(4)to decrease
			 global dependence on oil and natural gas energy sources; and
				(5)to engage in
			 energy cooperation to strengthen strategic partnerships that advance peace,
			 security, and democratic prosperity.
				(c)AuthorityThe
			 Secretary of State, in coordination with the Secretary of Energy, should
			 immediately seek to establish and expand strategic energy partnerships with the
			 governments of major energy producers and major energy consumers, and with
			 governments of other countries (but excluding any countries that are ineligible
			 to receive United States economic or military assistance).
			(d)PurposesThe
			 purposes of the strategic energy partnerships established pursuant to
			 subsection (c) are—
				(1)to strengthen
			 global relationships to promote international peace and security through
			 fostering cooperation in the energy sector on a mutually beneficial basis in
			 accordance with respective national energy policies;
				(2)to promote the
			 policy set forth in subsection (b), including activities to advance—
					(A)the mutual
			 understanding of each country’s energy needs, priorities, and policies,
			 including interparliamentary understanding;
					(B)measures to
			 respond to acute energy supply disruptions, particularly in regard to petroleum
			 and natural gas resources;
					(C)long-term
			 reliability and sustainability in energy supply;
					(D)the safeguarding
			 and safe handling of nuclear fuel;
					(E)human and
			 environmental protection;
					(F)renewable energy
			 production;
					(G)access to
			 reliable and affordable energy for underdeveloped areas, in particular energy
			 access for the poor;
					(H)appropriate
			 commercial cooperation;
					(I)information
			 reliability and transparency; and
					(J)research and
			 training collaboration;
					(3)to advance the
			 national security priority of developing sustainable and clean energy sources,
			 including through research and development related to, and deployment
			 of—
					(A)renewable
			 electrical energy sources, including biomass, wind, and solar;
					(B)renewable
			 transportation fuels, including biofuels;
					(C)clean coal
			 technologies;
					(D)carbon
			 sequestration, including in conjunction with power generation, agriculture, and
			 forestry; and
					(E)energy and fuel
			 efficiency, including hybrids and plug-in hybrids, flexible fuel, advanced
			 composites, hydrogen, and other transportation technologies; and
					(4)to provide
			 strategic focus for current and future United States Government activities in
			 energy cooperation to meet the global need for energy security.
				(e)Determination
			 of agendasIn general, the specific agenda with respect to a
			 particular strategic energy partnership, and the Federal agencies designated to
			 implement related activities, shall be determined by the Secretary of State and
			 the Secretary of Energy.
			(f)Use of current
			 agreements To establish partnershipsSome or all of the purposes
			 of the strategic energy partnerships established under subsection (c) may be
			 pursued through existing bilateral or multilateral agreements and activities.
			 Such agreements and activities shall be subject to the reporting requirements
			 in subsection (g).
			(g)Reports
			 required
				(1)Initial
			 progress reportNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of State shall submit to the appropriate
			 congressional committees a report on progress made in developing the strategic
			 energy partnerships authorized under this section.
				(2)Annual progress
			 reports
					(A)In
			 generalNot later than one year after the date of the enactment
			 of this Act, and annually thereafter for 20 years, the Secretary of State shall
			 submit to the appropriate congressional committees an annual report on
			 agreements entered into and activities undertaken pursuant to this section,
			 including international environment activities.
					(B)ContentEach
			 report submitted under this paragraph shall include details on—
						(i)agreements and
			 activities pursued by the United States Government with foreign governments and
			 entities, the implementation plans for such agreements and progress measurement
			 benchmarks, United States Government resources used in pursuit of such
			 agreements and activities, and legislative changes recommended for improved
			 partnership; and
						(ii)polices and
			 actions in the energy sector of partnership countries pertinent to United
			 States economic, security, and environmental interests.
						5.International
			 energy crisis response mechanisms
			(a)FindingsCongress
			 makes the following findings:
				(1)Cooperation
			 between the United States Government and governments of other countries during
			 energy crises promotes the national security of the United States.
				(2)The participation
			 of the United States in the International Energy Program established under the
			 Agreement on an International Energy Program, done at Paris November 18, 1974
			 (27 UST 1685), including in the coordination of national strategic petroleum
			 reserves, is a national security asset that—
					(A)protects the
			 consumers and the economy of the United States in the event of a major
			 disruption in petroleum supply;
					(B)maximizes the
			 effectiveness of the United States strategic petroleum reserve through
			 cooperation in accessing global reserves of various petroleum products;
					(C)provides market
			 reassurance in countries that are members of the International Energy Program;
			 and
					(D)strengthens
			 United States Government relationships with members of the International Energy
			 Program.
					(3)The International
			 Energy Agency projects that the largest growth in demand for petroleum
			 products, other than demand from the United States, will come from China and
			 India, which are not members of the International Energy Program. The
			 Governments of China and India vigorously pursue access to global oil reserves
			 and are attempting to develop national petroleum reserves. Participation of the
			 Governments of China and India in an international petroleum reserve mechanism
			 would promote global energy security, but such participation should be
			 conditional on the Governments of China and India abiding by customary
			 petroleum reserve management practices.
				(4)In the Western
			 Hemisphere, only the United States and Canada are members of the International
			 Energy Program. The vulnerability of most Western Hemisphere countries to
			 supply disruptions from political, natural, or terrorism causes may introduce
			 instability in the hemisphere and can be a source of conflict, despite the
			 existence of major oil reserves in the hemisphere.
				(5)Countries that
			 are not members of the International Energy Program and are unable to maintain
			 their own national strategic reserves are vulnerable to petroleum supply
			 disruption. Disruption in petroleum supply and spikes in petroleum costs could
			 devastate the economies of developing countries and could cause internal or
			 interstate conflict.
				(6)The involvement
			 of the United States Government in the extension of international mechanisms to
			 coordinate strategic petroleum reserves and the extension of other emergency
			 preparedness measures should strengthen the current International Energy
			 Program.
				(b)Energy crisis
			 response mechanisms with india and china
				(1)AuthorityThe
			 Secretary of State, in coordination with the Secretary of Energy, should
			 immediately seek to establish a petroleum crisis response mechanism or
			 mechanisms with the Governments of China and India.
				(2)ScopeThe
			 mechanism or mechanisms established under paragraph (1) should include—
					(A)technical
			 assistance in the development and management of national strategic petroleum
			 reserves;
					(B)agreements for
			 coordinating drawdowns of strategic petroleum reserves with the United States,
			 conditional upon reserve holdings and management conditions established by the
			 Secretary of Energy;
					(C)emergency demand
			 restraint measures;
					(D)fuel switching
			 preparedness and alternative fuel production capacity; and
					(E)ongoing demand
			 intensity reduction programs.
					(3)Use of existing
			 agreements to establish mechanismThe Secretary may, after
			 consultation with Congress and in accordance with existing international
			 agreements, including the International Energy Program, include China and India
			 in a petroleum crisis response mechanism through existing or new
			 agreements.
				(c)Energy crisis
			 response mechanism for the western hemisphere
				(1)AuthorityThe
			 Secretary of State, in coordination with the Secretary of Energy, should
			 immediately seek to establish a Western Hemisphere energy crisis response
			 mechanism.
				(2)ScopeThe
			 mechanism established under paragraph (1) should include—
					(A)an information
			 sharing and coordinating mechanism in case of energy supply emergencies;
					(B)technical
			 assistance in the development and management of national strategic petroleum
			 reserves within countries of the Western Hemisphere;
					(C)technical
			 assistance in developing national programs to meet the requirements of
			 membership in a future international energy application procedure as described
			 in subsection (d);
					(D)emergency demand
			 restraint measures;
					(E)energy switching
			 preparedness and alternative energy production capacity; and
					(F)ongoing demand
			 intensity reduction programs.
					(3)MembershipThe
			 Secretary should seek to include in the Western Hemisphere energy crisis
			 response mechanism membership for each major energy producer and major energy
			 consumer in the Western Hemisphere and other members of the Hemisphere Energy
			 Cooperation Forum authorized under section 6.
				(d)International
			 energy program application procedure
				(1)AuthorityThe
			 President should place on the agenda for discussion at the Governing Board of
			 the International Energy Agency, as soon as practicable, the merits of
			 establishing an international energy program application procedure.
				(2)PurposeThe
			 purpose of such procedure is to allow countries that are not members of the
			 International Energy Program to apply to the Governing Board of the
			 International Energy Agency for allocation of petroleum reserve stocks in times
			 of emergency on a grant or loan basis. Such countries should also receive
			 technical assistance for, and be subject to, conditions requiring development
			 and management of national programs for energy emergency preparedness,
			 including demand restraint, fuel switching preparedness, and development of
			 alternative fuels production capacity.
				(e)Reports
			 required
				(1)Petroleum
			 reservesNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Energy shall submit to the appropriate
			 congressional committees a report that evaluates the options for adapting the
			 United States national strategic petroleum reserve and the international
			 petroleum reserve coordinating mechanism in order to carry out this
			 section.
				(2)Crisis response
			 mechanismsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of State, in coordination with the
			 Secretary of Energy, shall submit to the appropriate congressional committees a
			 report on the status of the establishment of the international petroleum crisis
			 response mechanisms described in subsections (b) and (c). The report shall
			 include recommendations of the Secretary of State and the Secretary of Energy
			 for any legislation necessary to establish or carry out such mechanisms.
				(3)Emergency
			 application procedureNot later than 60 days after a discussion
			 by the Governing Board of the International Energy Agency of the application
			 procedure described under subsection (d), the President should submit to
			 Congress a report that describes—
					(A)the actions the
			 United States Government has taken pursuant to such subsection; and
					(B)a summary of the
			 debate on the matter before the Governing Board of the International Energy
			 Agency, including any decision that has been reached by the Governing Board
			 with respect to the matter.
					6.Hemisphere
			 energy cooperation forum
			(a)FindingsCongress
			 makes the following findings:
				(1)The engagement of
			 the United States Government with governments of countries in the Western
			 Hemisphere is a strategic priority for reducing the potential for tension over
			 energy resources, maintaining and expanding reliable energy supplies, expanding
			 use of renewable energy, and reducing the detrimental effects of energy import
			 dependence within the hemisphere. Current energy dialogues should be expanded
			 and refocused as needed to meet this challenge.
				(2)Countries of the
			 Western Hemisphere can most effectively meet their common needs for energy
			 security and sustainability through partnership and cooperation. Cooperation
			 between governments on energy issues will enhance bilateral relationships among
			 countries of the hemisphere. The Western Hemisphere is rich in natural
			 resources, including biomass, oil, natural gas, coal, and has significant
			 opportunity for production of renewable hydro, solar, wind, and other energies.
			 Countries of the Western Hemisphere can provide convenient and reliable markets
			 for trade in energy goods and services.
				(3)Development of
			 sustainable energy alternatives in the countries of the Western Hemisphere can
			 improve energy security, balance of trade, and environmental quality and
			 provide markets for energy technology and agricultural products. Brazil and the
			 United States have led the world in the production of ethanol, and deeper
			 cooperation on biofuels with other countries of the hemisphere would extend
			 economic and security benefits.
				(4)Private sector
			 partnership and investment in all sources of energy is critical to providing
			 energy security in the Western Hemisphere.
				(b)Hemisphere
			 energy cooperation forum
				(1)EstablishmentThe
			 Secretary of State, in coordination with the Secretary of Energy, should
			 immediately seek to establish a regional-based ministerial forum to be known as
			 the Hemisphere Energy Cooperation Forum.
				(2)PurposesThe
			 Hemisphere Energy Cooperation Forum should seek—
					(A)to strengthen
			 relationships between the United States and other countries of the Western
			 Hemisphere through cooperation on energy issues;
					(B)to enhance
			 cooperation between major energy producers and major energy consumers in the
			 Western Hemisphere, particularly among the governments of Brazil, Canada,
			 Mexico, the United States, and Venezuela;
					(C)to ensure that
			 energy contributes to the economic, social, and environmental enhancement of
			 the countries of the Western Hemisphere;
					(D)to provide an
			 opportunity for open dialogue and joint commitments between member governments
			 and with private industry; and
					(E)to provide
			 participating countries the flexibility necessary to cooperatively address
			 broad challenges posed to the energy supply of the Western Hemisphere that are
			 practical in policy terms and politically acceptable.
					(3)ActivitiesThe
			 Hemisphere Energy Cooperation Forum should implement the following
			 activities:
					(A)An Energy Crisis
			 Initiative that will establish measures to respond to temporary energy supply
			 disruptions, including through—
						(i)strengthening
			 sea-lane and infrastructure security;
						(ii)implementing a
			 real-time emergency information sharing system;
						(iii)encouraging
			 members to have emergency mechanisms and contingency plans in place; and
						(iv)establishing a
			 Western Hemisphere energy crisis response mechanism as authorized under section
			 5(c).
						(B)An Energy
			 Sustainability Initiative to facilitate long-term supply security through
			 fostering reliable supply sources of fuels, including development, deployment,
			 and commercialization of technologies for sustainable renewable fuels within
			 the region, including activities that—
						(i)promote
			 production and trade in sustainable energy, including energy from
			 biomass;
						(ii)facilitate
			 investment, trade, and technology cooperation in energy infrastructure,
			 petroleum products, natural gas (including liquefied natural gas), energy
			 efficiency (including automotive efficiency), clean fossil energy, renewable
			 energy, and carbon sequestration;
						(iii)promote
			 regional infrastructure and market integration;
						(iv)develop
			 effective and stable regulatory frameworks;
						(v)develop renewable
			 fuels standards and renewable portfolio standards;
						(vi)establish
			 educational training and exchange programs between member countries; and
						(vii)identify and
			 remove barriers to trade in technology, services, and commodities.
						(C)An Energy for
			 Development Initiative to promote energy access for underdeveloped areas
			 through energy policy and infrastructure development, including activities
			 that—
						(i)increase access
			 to energy services for the poor;
						(ii)improve energy
			 sector market conditions;
						(iii)promote rural
			 development though biomass energy production and use;
						(iv)increase
			 transparency of, and participation in, energy infrastructure projects;
						(v)promote
			 development and deployment of technology for clean and sustainable energy
			 development, including biofuel and clean coal technologies; and
						(vi)facilitate use
			 of carbon sequestration methods in agriculture and forestry and linking
			 greenhouse gas emissions reduction programs to international carbon
			 markets.
						(c)Hemisphere
			 energy industry group
				(1)AuthorityThe
			 Secretary of State, in coordination with the Secretary of Commerce and the
			 Secretary of Energy, should approach the governments of other countries in the
			 Western Hemisphere to seek cooperation in establishing a Hemisphere Energy
			 Industry Group, to be coordinated by the United States Government, involving
			 industry representatives and government representatives from the Western
			 Hemisphere.
				(2)PurposeThe
			 purpose of the forum should be to increase public-private partnerships, foster
			 private investment, and enable countries of the Western Hemisphere to devise
			 energy agendas compatible with industry capacity and cognizant of industry
			 goals.
				(3)Topics of
			 dialoguesTopics for the forum should include—
					(A)promotion of a
			 secure investment climate;
					(B)development and
			 deployment of biofuels and other alternative fuels and clean electrical
			 production facilities, including clean coal and carbon sequestration;
					(C)development and
			 deployment of energy efficient technologies and practices, including in the
			 industrial, residential, and transportation sectors;
					(D)investment in oil
			 and natural gas production and distribution;
					(E)transparency of
			 energy production and reserves data;
					(F)research
			 promotion; and
					(G)training and
			 education exchange programs.
					(d)Annual
			 reportThe Secretary of State, in coordination with the Secretary
			 of Energy, shall submit to the appropriate congressional committees an annual
			 report on the implementation of this section, including the strategy and
			 benchmarks for measurement of progress developed under this section.
			7.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means the Committee on Foreign Relations and
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Foreign Affairs and the Committee on Energy and Commerce of the House of
			 Representatives.
		
	
		April 12, 2007
		Reported without amendment
	
